      Case 1:14-md-02542-VSB-SLC Document 1395 Filed 06/07/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

IN RE:
                                                 14-md-02542 (VSB)
KEURIG GREEN MOUNTAIN SINGLE-
SERVE COFFEE ANTITRUST
LITIGATION

This Relates to the Indirect Purchaser Actions
                                                                     6/7/2021


             ORDER GRANTING INDIRECT PURCHASER PLAINTIFFS’ MOTION
     FOR ATTORNEYS’ FEES, LITIGATION EXPENSES, AND SERVICE AWARDS




953537.2
      Case 1:14-md-02542-VSB-SLC Document 1395 Filed 06/07/21 Page 2 of 5




VERNON S. BRODERICK, United States District Judge:

           The Indirect Purchaser Plaintiffs’ Motion for Attorneys’ Fees, Litigation Costs, and

Service Awards came before me on June 4, 2021. (Docs. 1321–23.) Having considered the

Settlement Agreement (Doc. 1114-1.); the motion for attorneys’ fees and the supporting

declarations and memorandum of law; the arguments of counsel; and good cause appearing, it is

hereby ORDERED:

           1.     For purposes of this Order, I adopt the terms and definitions set forth in the

Settlement Agreement, unless otherwise specifically defined herein.

           2.     I have jurisdiction over the subject matter of this Action and over all parties to the

Action, including all members of the Settlement Class.

           3.     Notice of the Fee and Expense Application was provided to potential class

members in a reasonable manner, and such Notice complies with Rule 23(h)(l) of the Federal

Rules of Civil Procedure and due process requirements. The Notice mailed to all potential class

members stated that Settlement Class Counsel1 could seek attorneys’ fees of up to 33 1/3% of the
Settlement Fund, and further directed class members to a website on which the full motion for

attorneys’ fees was accessible as of January 8, 2021. Settlement Class members were given the

opportunity to object to the Fee and Expense Application in compliance with Rule 23(h)(2) and

no objections to the fee and expense provision of the Settlement Agreements or Fee and Expense

Application were made.

           4.     I hereby award $10,333,333.33 in attorneys’ fees (33 1/3% of the total Settlement

Fund) to IPP Counsel2. The Court finds IPP Counsel’s lodestar, based on their current hourly


1
  As used herein and as appointed by the Court (Doc. 36), “Settlement Class Counsel”
collectively refers to Kaplan Fox & Kilsheimer LLP (“Kaplan Fox”), Pearson Simon & Warshaw
LLP (“PSW”), and Wolf Haldenstein Adler Freeman & Herz LLP (“Wolf Haldenstein”). (See
also Doc. 1216.)
2
  IPP Counsel” collectively refers to Arthur N. Bailey & Associates/Rupp, Bartko Zankel Bunzel
& Miller, Bozeman Law Firm, Gainey McKenna, Hart McLaughlin & Eldridge, Isquith Law
Firm PLLC, Kaplan Fox, Lynn, Lynn, Blackman & Manitsky, P.C., Oliver Law Group, PSW,
Polsinelli, PC, Preti Flaherty, Pritzker Levine LLP, Segal McCambridge Singer & Mahoney, Ltd,



953537.2                                            1
      Case 1:14-md-02542-VSB-SLC Document 1395 Filed 06/07/21 Page 3 of 5




rates, is $21,148,380.85. This award represents a negative multiplier of 0.49. Having reviewed

Settlement Class Counsel’s application, I find the requested amount of attorneys’ fees to be fair,

reasonable and appropriate pursuant to Goldberger v. Integrated Res., Inc., 209 F.3d 43 (2d Cir.

2000), and other applicable case law. I note that I analyzed each Goldberger factor in detail at

the June 4, 2021 fairness hearing, and I incorporate those findings by reference.

           5.   In making this award of attorneys’ fees and expenses to be paid from the

Settlement Fund, I have considered and found that:

                a.    The Settlement Agreement has created a Settlement Fund of $31,000,000

in cash for the benefit of the Settlement Class pursuant to the terms of the Settlement Agreement;

                b.    Settlement Class Members who submit acceptable proof of claim forms

will benefit from the Settlement Agreements because of the efforts of Settlement Class Counsel

and Class Representative Plaintiffs;

                c.    The fee sought by Settlement Class Counsel is fair and reasonable;

                d.    Settlement Class Counsel have prosecuted the Action with skill,

perseverance, and diligence, as reflected by the substantial Settlement Fund achieved and the

positive reception of the Settlement Agreement by the Settlement Class;

                e.    The Action involved complex factual and legal issues that were

extensively researched and developed by Settlement Class Counsel, and vigorously disputed in

briefing, discovery, and mediation for over seven years;

                f.    Had the Settlement Agreement not been achieved, a significant risk

existed that Plaintiffs and class members may have recovered significantly less or nothing from

Keurig;

                g.    Public policy considerations support the requested fees; and

                h.    The amount of attorneys’ fees awarded and expenses reimbursed is
appropriate to the specific circumstances of the Action.


Thrash Law Firm, P.A., Zoll Kranz & Borgess LLC, Zwerling Schachter & Zwerling, and Wolf
Haldenstein.



953537.2                                        2
      Case 1:14-md-02542-VSB-SLC Document 1395 Filed 06/07/21 Page 4 of 5




           6.      Settlement Class Counsel shall allocate the awarded attorneys’ fees and expenses

among IPP Counsel in a manner in which, in their judgment, reflects the contributions of such

counsel to the prosecution and settlement of the Action.

           7.      The Court also finds that IPP Counsel have incurred $2,298,015.93 million in

litigation costs. All of these costs were reasonably incurred in the ordinary course of prosecuting

this case and necessary given the complex nature and scope of the case. The Court finds that IPP

Counsel are entitled to be reimbursed for these costs. I incorporate by reference the findings

regarding these litigation costs that I made at the June 4, 2021 fairness hearing.

           8.      The Court further approves IPPs’ request for payment of $451,286.43 and any

additional amounts actually incurred up to a combined total amount of $911,286.43, in

settlement notice and administration costs payable to JND Legal Administration. If the

settlement notice and administration costs payable to JND Legal Administration are to exceed

$911,286.43, IPPs shall promptly seek Court authorization and approval of any such additional

amount.         I incorporate by reference the findings regarding costs incurred by JND Legal

Administration that I made at the June 4, 2021 fairness hearing.

           9.      The Court further approves an incentive award of $3,000 for each of the eleven

Class Representative Plaintiffs who had their depositions taken, and $1,500 for the remaining

twenty Class Representative Plaintiffs3 (a total of $63,000). This incentive award is justified by:

(1) the risks Class Representative Plaintiffs faced in bringing this lawsuit, financial and

otherwise; (2) the amount of time and effort spent on this case by Class Representative Plaintiffs;

and (3) the benefits Class Representative Plaintiffs helped obtain for the Class Members under


3
 The 31 IPPs appointed as class representatives, (see Doc. 1216), are Wasif Bala, Yelda Mesbah
Bartlett, Lavinia Simona Biasell, Linda Bouchard, Bouchard & Sons Garage, Inc., Luke Cuddy,
Jonna Dugan, Erin Dunbar, Larry Gallant, Denise Gilmore, Patricia Hall, Jennifer Harrison,
Teena Marie Johnson, Lori Jo Kirkhart, Kori Lodi, Vivid Hair Studio LLC, Wauneta Dibbern,
John Lohin, Angus Macdonald, Edgar Medina, Jennifer Mileikowsky, Brier Miller Minor, David
W. Nation, Patricia J. Nelson, Julie Rainwater, Betty Ramey, Lauren Jill Schneider, Shirley
Anne Schroeder, Jason and Amy Stratman, and Toni Williams (collectively referred to as “Class
Representative Plaintiffs”)



953537.2                                           3
      Case 1:14-md-02542-VSB-SLC Document 1395 Filed 06/07/21 Page 5 of 5




the Settlement Agreement. I incorporate by reference the findings regarding service fees that I

made at the June 4, 2021 fairness hearing.

           10.   The attorneys’ fees, costs, and incentive awards set forth in this Order shall be

paid and distributed in accordance with the terms of the Settlement Agreement.


SO ORDERED.

Dated: June 7, 2021
New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




953537.2                                         4
